Braley, J.
The plaintiffs are respectively the receiver, and a large number if not a majority of the bondholders of the Debenture Investment Company, a foreign corporation having its place of business in this Commonwealth, and organized to lend money on unincumbered real estate, and to issue and dispose of debenture bonds, the payment of which was to be secured by assignment of the mortgages to trustees. It appears that in the usual course of business mortgages with the accompanying notes *196as shown by the bills of complaint were duly transferred under the trust to the American Trust Company, and later to its successor in the trust, the Boston Safe Deposit and Trust Company, each of which thereupon became vested with the title, control and disposition of the securities subject to the right reserved by the debenture company as mortgagee to receive the accrued interest, and to withdraw any mortgage, if securities of like character and amount were given in substitution, until default was made upon the bonds. By the neglect and failure of the trustees severally to record some of the assignments, the record title to these mortgages apparently remained in the debenture company, and certain of its officers taking advantage of this omission, and purporting to act for it, discharged them upon payment, and appropriated the proceeds to their own use. The defalcation having rendered the company insolvent, a receiver was appointed, and, without any averments that the discharges have been recorded or that the mortgagors were ignorant of the assign- ■ ments, the substantial charge in each suit is that under the trust the securities were to be preserved for the benefit of the bondholders, and that the failure of the acting trustee to record the assignments was a breach of duty for which it is liable in money damages to the extent of their impairment in value, or for the entire amount if the mortgages have become unenforceable. But, if the defendants were bound to know their powers and faithfully to perform their duties, they are not accountable unless their failure to act was in violation of the provisions of the trust. Ashley v. Winkley, 209 Mass. 509. If the agreements had been silent as to any requirements for the protection of the title under our laws for the registration of conveyances of real property from the contingency of a purchase of the premises for value without notice after the discharge had been recorded, and had contained no reference exempting him from liability except for gross negligence or wilful default, a trustee, whose duty required him to protect the interests of bondholders by properly safeguarding securities of this nature, might be found by his neglect of precautions which an ordinarily careful business man would have taken, to be responsible for the delinquency. Pub. Sts. c. 120, § 4. R. L. c. 127, § 4. Willcox v. Foster, 132 Mass. 320. Watson v. Wyman, 161 Mass. 96. Biggerstaff v. Marston, 161 Mass. *197101. Swasey v. Emerson, 168 Mass. 118. Ashley v. Winkley, 209 Mass. 509. The agreements, however, are not silent, but explicitly prescribe the duties of the trustee, and nothing is left to implication. By the fourth article the trustee was not required except upon default by the debenture company, and then only upon request in writing “of the holder or holders of a majority of the debentures in default,” to record at once, “all unrecorded assignments to it of mortgages held by it under the provisions thereof,” and by the fifth article it “shall be responsible only for gross negligence or wilful default.” A further provision of the fourth article is, that upon such request, the trustee shall “immediately take any and all necessary steps to convert into cash, by sale or otherwise, the securities held by it to secure the payment of the debentures in default . . . and shall apply the proceeds” after deducting all costs and expenses of collection toward the payment thereof. Viewed in the light of what has happened it may be that the rights of the bondholders were insufficiently protected, but until they have complied with the terms of this article, and the trustee has neglected or refused to perform, neither defendant can be charged with unfaithful administration, or compelled to account generally. The allegations which the demurrers admit to be true having failed to set forth any breach of duty by the defendants, no case is stated for equitable relief, and the other grounds relied on by the demur-rants need not be considered. The decree in the first case must be affirmed, and in the second case the bill must be dismissed.

Ordered accordingly.